
	
		II
		112th CONGRESS
		1st Session
		S. 884
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2011
			Mr. Grassley (for
			 himself, Mr. Conrad,
			 Mr. Johanns, Ms. Klobuchar, Mr.
			 Franken, Mr. Johnson of South
			 Dakota, Mr. Harkin, and
			 Mr. Nelson of Nebraska) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a variable VEETC rate based on the price of crude oil, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Energy Promotion Act of
			 2011.
		2.Variable VEETC rate
			 based on price of crude oil
			(a)Excise tax
			 credit
				(1)In
			 generalSubparagraph (A) of section 6426(b)(2) of the Internal
			 Revenue Code of 1986 is amended—
					(A)by striking
			 and at the end of clause (i),
					(B)by inserting
			 and before 2012 after 2008 in clause (ii),
					(C)by striking the
			 period at the end of clause (ii) and inserting , and, and
					(D)by adding at the
			 end the following new clauses:
						
							(iii)in the case of
				calendar year 2012, 20 cents,
							(iv)in the case of
				calendar year 2013, 15 cents, and
							(v)in the case of
				calendar quarters beginning after 2013, the applicable rate determined in
				accordance with the following table:
								
									
										
											If the average price of crude oil
						The applicable rate for 
											
											 during the preceding calendar quarter
						is: the calendar quarter is:
											
										
										
											Not more than $50/barrel30 cents
											
											More than $50 but not more than
						$60/barrel24
						cents
											
											More than $60 but not more than
						$70/barrel18
						cents
											
											More than $70 but not more than
						$80/barrel12
						cents
											
											More than $80 but not more than
						$90/barrel6
						cents
											
											More than $90/barrel0 cents.
											
										
									
								
								For purposes
				of the preceding table, the average price of crude oil for any calendar quarter
				shall be the average 3-month futures price on the New York Mercantile Exchange
				for light sweet crude oil for such calendar
				quarter..
					(2)Extension of
			 tax credit or paymentSections 6426(b)(6) and 6427(e)(6)(A) of
			 such Code are each amended by striking 2011 and inserting
			 2016.
				(b)Income tax
			 credit
				(1)In
			 generalThe table contained in section 40(h)(2) of the Internal
			 Revenue Code of 1986 is amended—
					(A)by striking
			 calendar year in the heading for the first column,
					(B)by inserting
			 Calendar year before 2001,
					(C)by inserting
			 Calendar year before 2003,
					(D)by inserting
			 Calendar year before 2005,
					(E)by inserting
			 Calendar years before 2009,
					(F)by striking the
			 period at the end of the table, and
					(G)by adding at the
			 end the following:
						
							
								
								
									
										Calendar year
						201220 cents14.8 cents
										
										Calendar year
						201315 cents11.1 cents
										
										Any calendar quarter
						beginning after 2013 and before 2017 1st applicable rate 2d applicable
						rate.
										
									
								
							.
					(2)Applicable
			 ratesParagraph (3) of section 40(h) of such Code is amended to
			 read as follows:
					
						(3)Applicable
				ratesFor purposes of this subsection, the 1st applicable rate
				and the 2d applicable rate shall be determined in accordance with the following
				table:
							
								
									
										If the average price of crude oil during the
						preceding calendar quarter is:The 1st applicable rate for the
						calendar quarter is:The 2d applicable rate for the
						calendar quarter is:
										
									
									
										Not more than $50/barrel30
						cents22.20 cents
										
										More than $50 but not more than $60/barrel24
						cents17.76 cents
										
										More than $60 but not more than $70/barrel18
						cents13.33 cents
										
										More than $70 but not more than $80/barrel12
						cents8.88 cents
										
										More than $80 but not more than $90/barrel6
						cents4.44 cents
										
										More than $90/barrel0 cents0
						cents.
										
									
								
							
							For
				purposes of the preceding table, the average price of crude oil for any
				calendar quarter shall be the average 3-month futures price on the New York
				Mercantile Exchange for light sweet crude oil for such calendar
				quarter..
				(3)Extension of
			 tax creditSection 40 of such Code is amended—
					(A)by striking
			 2011 in subsection (e)(1)(A) and inserting
			 2016,
					(B)by striking
			 2012 in subsection (e)(1)(B) and inserting 2017,
			 and
					(C)by striking
			 2011 in subsection (h)(1) and inserting
			 2016.
					(c)Repeal of
			 deadwoodSection 6426(b)(2) of the Internal Revenue Code of 1986
			 is amended by striking subparagraph (C).
			(d)Effective
			 DateThe amendments made by this section shall apply to any sale,
			 use, or removal for any period after the date of the enactment of the
			 Act.
			3.Extension of
			 cellulosic biofuel producer credit through 2016
			(a)In
			 generalSection 40(b)(6) of
			 the Internal Revenue Code of 1986 is amended by striking subparagraph
			 (H).
			(b)Conforming
			 amendmentSection 40(e) of
			 the Internal Revenue Code of 1986 is amended by striking paragraph (3).
			4.Extension and
			 modification of alternative fuel vehicle refueling property credit
			(a)Extension for
			 ethanol refueling propertySubsection (g) of section 30C of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 and at the end of paragraph (1),
				(2)by striking the
			 second period at the end of paragraph (2),
				(3)by redesignating
			 paragraph (2) as paragraph (3), and
				(4)by inserting
			 after paragraph (1) the following new paragraph:
					
						(2)in the case of
				property relating to fuel described in subsection (c)(2)(A)(ii), after December
				31, 2016,
				and
						.
				(b)Only certain
			 ethanol blends eligible for creditSubparagraph (A) of section
			 30C(c)(2) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(A)Any fuel—
						(i)at least 85
				percent of the volume of which consists of one or more of the following:
				natural gas, compressed natural gas, liquified natural gas, liquefied petroleum
				gas, or hydrogen, or
						(ii)at least 85
				percent of the volume of which consists of—
							(I)ethanol,
				or
							(II)ethanol and one
				or more of the fuels described in clause (i), but only if at least 20 percent
				and not more than 85 percent of the volume of such fuel consists of
				ethanol.
							.
			(c)Credit for
			 dual-Use refueling propertySubsection (e) of section 30C of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(6)Dual-use
				refueling property
						(A)In
				generalIn the case of any dual-use refueling property, 100
				percent of the cost of such property shall be treated as qualified alternative
				fuel refueling property if the taxpayer certifies, in such time and manner as
				the Secretary shall prescribe, that such property will be used in more than a
				de minimis capacity for the purposes described in section 179A(d)(3)(A)
				(applied as specified in subsection (c)(2)).
						(B)RecaptureIf
				at any time within 5 years after the date of the certification under
				subparagraph (A) the dual-use refueling property ceases to be used as required
				under such subparagraph, 100 percent of the cost of such property shall be
				subject to recapture under paragraph (5).
						(C)Dual-use
				refueling propertyFor purposes of this paragraph, the term
				dual-use refueling property means property that is both qualified
				alternative fuel vehicle refueling property and property used—
							(i)to store or
				dispense fuels not described in subsection (c)(2), or
							(ii)to store fuels
				described in subsection (c)(2) for any purpose other than delivery of such fuel
				into the fuel tank of a motor
				vehicle.
							.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
			5.Extension of
			 special depreciation allowance for cellulosic biofuel plant
			 propertySubparagraph (D) of
			 section 168(l)(2) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2013 and inserting January 1,
			 2017.
		6.Staged reduction
			 of ethanol tariff
			(a)Calendar Year
			 2012
				(1)In
			 generalHeading 9901.00.50 of the Harmonized Tariff Schedule of
			 the United States is amended—
					(A)by striking
			 14.27¢ and inserting 5.28¢ in the column 1
			 general rate of duty and in the column 2 rate of duty; and
					(B)by striking
			 Before 1/1/2012 and inserting Before
			 1/1/2013.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 January 1, 2012.
				(b)Calendar years
			 2013 through 2016
				(1)In
			 generalHeading 9901.00.50 of the Harmonized Tariff Schedule of
			 the United States is amended—
					(A)by striking
			 5.28¢ and inserting 3.96¢ in the column 1 general
			 rate of duty and in the column 2 rate of duty; and
					(B)by striking
			 Before 1/1/2013 and inserting Before
			 1/1/2017.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 January 1, 2013.
				
